PER CURIAM.
Because of the recent decision in State v. Callaway, 658 So.2d 983 (Fla.1995), which was published after the trial court’s denial of defendant’s untimely rule 3.850 motion, the state concedes that defendant is now entitled to have the motion granted so that he can be resenteneed in accordance with Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994) (consecutive habitual felony offender sentences for multiple offenses arising out of the same criminal episode are not authorized by statute).
Reversed.
GUNTHER, C.J., and DELL and KLEIN, JJ., concur.